Need, J.,
delivered the opinion of the court.
The only difference between this case and that of Harrison Naval Stores Co. v. Wirt Adams, Revenue Agent, 61 South. 417, decided by us today, is that in this ease a question is presented as to whether appellant is shown to be so engaged in business in Harrison county as to render it liable to assessment for money invested and employed in the turpentine business.
The agreed statement of facts shows that appellant, a foreign corporation, with its principal executive offices in the cities of Mobile, Ala., and New Orleans, La., was, when it purchased the turpentine lease and during 1908, the year for which it is assessed, a dealer in naval stores, and engaged in buying and selling turpentine and rosin. On December 15, 1906, the company established at Gulf-port, in Harrison county, a supply store or commissary, from which it furnished supplies to its customers, and at which it received turpentine and rosin. Its general contracts are made at the offices in New Orleans and Mobile, and its books kept in New Orleans. It has continued to maintain the Gulfport office and commissary, where business is carried on, since its establishment. ' The turpentine lease purchased September 7, 1907, and which is the evidence of the assessment, was on February 1,1910, sold and transferred to one of its customers.
We think the record discloses facts which lead to the conclusion that appellant was engaged in business in Harrison county when the assessment was made. A transaction in this business was the purchase and sale of the turpentine lease which is the basis of the back-tax assessment. This lease was in the ownership of appellant during the time for which it was assessed, the fiscal year of 1908, and showed beyond question that it had money in its business in Harrison county to the-value thereof, the sum of four hundred dollars, the amount of the assessment.
All other questions in this case are controlled by the decision in the case of Harrison Naval Stores Co. v. Wirt *308Adams, State Revenue Agent, and we specially refer to the opinion therein.

Affirmed.